520 A.2d 154 (1986)
In re Trust ESTATE OF Armand C. ARCHAMBAULT.
No. 85-511.
Supreme Court of Vermont.
November 6, 1986.

ENTRY ORDER
Actions concerning the settlement of trust accounts are equitable in nature, and when appealed from probate court, are to be heard by the superior court sitting as a court of equity. In re Weatherhead, 53 Vt. 653, 658 (1881).
Once invoked, equity retains jurisdiction over the entire action to see that complete relief is administered. Soucy v. Soucy Motors, Inc., 143 Vt. 615, 617, 471 A.2d 224, 225 (1983) (citing LaMantia v. King, 129 Vt. 628, 634-35, 285 A.2d 741, 745 (1971)). Entitlement to a jury trial is not determined by the presence of a legal issue in a case, but rather is dependent upon the relief requested; if the relief requested is equitable, no right to a jury trial exists. Merchants Bank v. Thibodeau, 143 Vt. 132, 134, 465 A.2d 258, 260 (1983).
Here, the ultimate relief requested is the approval (or disapproval) of the trustee's accounting, a matter that is equitable in nature. There is no right to a jury trial on legal issues raised in connection therewith.
Affirmed. Remanded for further proceedings.